The State of TexasAppellee/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                                April 14, 2014

                                            No. 04-11-00156-CR

                                             Juan E. GUERRA,
                                                 Appellant

                                                      v.

                                         THE STATE OF TEXAS,
                                               Appellee

                        From the 290th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2009CR13014
                                Honorable Melisa Skinner, Judge Presiding

                                               O R D E R
Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

         Appellant’s appeal from his conviction was dismissed by this court on May 4, 2011, because the
trial court’s certification of his right to appeal stated “this is a plea-bargain case, and defendant has NO
right of appeal.” Our mandate issued on July 5, 2011. On April 9, 2014, appellant filed a “Motion for
Intra Loan Statement of Facts and Transcription,” in which appellant asks this court to forward him a
copy of the record for the purpose of filing a petition for writ of habeas corpus.

         An indigent defendant ordinarily is not entitled to a free copy of his trial transcript for purposes of
filing a postconviction habeas application. In re Strickhausen, 994 S.W.2d 936, 937 (Tex. App.—
Houston [1st Dist.] 1999, orig. proceeding). A free record is available for that purpose only if the
defendant shows the habeas corpus application is not frivolous and there is a specific need for the trial
records that are sought. In re Coronado, 980 S.W.2d 691, 693 (Tex. App.—San Antonio 1998, orig.
proceeding). Appellant has not made any such showing here, especially in view of the trial court’s
certification that he had no right to appeal. Therefore, appellant’s request is DENIED.


           It is so ORDERED on the 14th day of April, 2014.

                                                            PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court